145 F.3d 1336
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Neila Mariela CIFUENTES-GONZALEZ, Petitioner,v.Immigration and Naturalization Service, Respondent.
No. 97-70931, Ajc-knu-mqf.INS No. Aqc-pnp-vzr.
United States Court of Appeals, Ninth Circuit.
Submitted May 14, 19982.Decided May 22, 1998.

On Petition for Review of an Order of the Board of Immigration Appeals.
Before SCHROEDER, TROTT, and FERNANDEZ, Circuit Judges.

MEMORANDUM1

1
Neila Mariela Cifuentes-Gonzalez, a native and citizen of Guatemala, petitions pro se for review of the Board of Immigration Appeals' dismissal of her appeal from the immigration judge's denial of her applications for asylum and withholding of deportation pursuant to 8 U.S.C. § 1158(a) and 1253(h).


2
The BIA's determination that Cifuentes failed to establish past persecution or a well-founded fear of future persecution in Guatemala on account of her involvement with the Christian Democratic Party was supported by substantial evidence.  See INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S. Ct. 812, 117 L. Ed. 2d 38 (1992).  Because Cifuentes failed to demonstrate a well-founded fear of persecution, she also failed to satisfy the higher standard for withholding of deportation.  See Prasad v. INS, 47 F.3d 336, 340 (9th Cir.1995).


3
PETITION FOR REVIEW DENIED.



2
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a); 9th Cir.  R. 34-4


1
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3